Citation Nr: 0513417	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  00-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.  

2.  Entitlement to service connection for right hand and 
thumb disability.  

3.  Entitlement to an evaluation in excess of 10 percent for 
hepatitis C, from the initial grant of service connection.  

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral anterior metatarsalgia, from the initial grant of 
service connection.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The veteran & wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1992 to November 
1999.  The veteran also had more than 12 years and 11 months 
of prior active service, beginning on May 21, 1979.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2000 decision by the RO which, 
in part, denied service connection for right elbow and right 
hand/thumb disabilities, and granted service connection for 
the two increased rating issues currently on appeal.  The 
claim for TDIU arises from a March 2004 rating decision.  
Personal hearings at the RO were held in October 2000 and 
August 2003.  A videoconference hearing before the 
undersigned member of the Board was held in January 2005.  

The issues of increased ratings for bilateral metatarsalgia 
and hepatitis C are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The issue of 
TDIU is deferred pending completion of the remanded issues.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims of 
service connection for right elbow and right hand/thumb 
disabilities has been obtained by VA.  

2.  There is no competent medical evidence showing that the 
veteran aggravated his pre-existing right elbow disability in 
service.  

3.  Arthritis of the metacarpophalangeal joint of the right 
thumb is at least as likely as not related to an injury in 
service.  

4.  The veteran does not have a right hand disability, 
including arthritis, at present which is shown to be related 
to military service.  


CONCLUSIONS OF LAW

1.  The preexisting right elbow fracture was not aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 
3.307, 3.309 (2004).  

2.  Arthritis of the metacarpophalangeal joint of the right 
thumb is due to injury which was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2004).  

3.  Arthritis of the right hand was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.  

The veteran's original claim was received in January 2000, 
many months before the enactment of VCAA.  The Board 
concludes that information and discussions as contained in 
the June 2000 rating decision, the June 2000 statement of the 
case, the August 2001, August 2002, April 2003, and June and 
August 2004, supplemental statements of the case (SSOC), and 
in letters sent to the veteran in January 2000, and February 
and November 2001 have provided him with sufficient 
information regarding the applicable regulations.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  The 
veteran also testified at personal hearings before hearing 
officers and before the undersigned member of the Board via 
video conference.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify him what evidence would be secured by VA 
and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that the record has been fully developed, and 
that it is difficult to discern what further guidance VA 
could have provided to the veteran regarding what additional 
evidence he should submit to substantiate his claims.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  There is 
no indication that there is additional evidence to obtain; 
there is no additional notice that should be provided; and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
veteran.  The Board concludes that any such error is 
harmless, and does not prohibit review of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Factual Background

At the time of preservice enlistment physical examination in 
March 1979, the veteran reported a history of a compound 
fracture of the right elbow at the age of 13.  An orthopedic 
evaluation report in April 1979 indicated that there was full 
range of motion, with 5 to 10 degrees of extension lacking.  
There was no functional impairment and that the veteran was 
fit for duty.  A pre-training examination in May 1979 showed 
that the veteran lacked 10 degrees of full extension of the 
right elbow, without pain.  

The service medical records showed no pertinent abnormalities 
referable to the right elbow during service.  The veteran's 
right upper extremity was evaluated on several occasions 
during service for minor injuries.  He sustained a laceration 
to the back of the right elbow in June 1987, requiring 4 
stitches, a laceration of the right hand in October 1987, an 
injury to the 4th finger in March 1989, and a laceration of 
the 3rd finger in July 1993.  X-ray studies of the hand in 
October 1987, January 1988, and July 1993, showed no evidence 
of a fracture of any of the digits or bones of the right 
hand.  The latter report showed normal mineralization and no 
opaque foreign bodies.  There was an irregularity along the 
volar aspect of the mid 3rd finger consistent with a 
laceration.  Excision of a nodule from the finger was 
accomplished without complication in November 1994.  A pre-
assessment report at that time showed a history of a thumb 
injury with calcium build up.  An x-ray study of the right 
3rd finger in October 1994 showed no osseous, articular, or 
soft tissue abnormalities.  The impression was normal right 
3rd finger.  

When examined by VA in March 2000, the veteran reported that 
he was told he had arthritis in his right hand and thumb in 
service, and complained of occasional pain and limitation of 
motion on use in the right hand.  He also reported a history 
of a fracture of the right elbow as a child and that he had 
some current limitation of motion in the elbow.  On 
examination, flexion of the right elbow was to 140 degrees 
with extension to 170; both ranges of motion were 
approximately 10 degrees short of normal.  Strength was 5/5 
in the right upper extremity and grip strength was normal.  
There was mild angular deformity of the right thumb and 
decreased flexion, but no tenderness in the general area of 
the right hand.  The diagnoses included history of right 
elbow fracture with residual limited extension and flexion, 
and history of arthritis of the right thumb and hand area.  
The examiner indicated that x-ray studies would be ordered.  

VA x-ray studies in March 2000 showed no evidence of joint 
effusion or arthropathy in the right elbow.  There was no 
sign of carpal arthropathy or prior injury to the right hand.  
The bones and joints were unremarkable except for some well 
defined lucency in the head of the metacarpal of the thumb 
with some soft tissue swelling and some mild subchondral bony 
irregularity with tiny bone projections into the joint space, 
but no osteopenia suggestive of active inflammatory 
arthropathy.  The impression included minor abnormalities of 
the metacarpal phalangeal joint of the right thumb, 
otherwise, no significant arthropathy or evidence of current 
or prior injury of the right hand or elbow.  

A service department medical report associated with the 
claims file in September 2002 showed that the veteran was 
treated for a right thumb injury in September 1998.  
Examination revealed mild ecchymosis and edema in the thumb.  
X-ray studies were negative for fracture.  The impression was 
soft tissue injury without evidence of acute fracture.  

Private medical records received between September 2002 and 
January 2004, showed that the veteran was treated for right 
thumb problems on several occasions beginning in June 2002.  
At that time, the veteran complained of worsening pain in the 
right thumb since he injured it in service.  Clinical 
findings included swelling over the radial side of the 
metacarpal phalangeal (MCP) joint and radial collateral 
ligament instability.  The veteran underwent arthrodesis of 
the MCP joint without complication in August 2002.  

At the personal hearings, including before the undersigned 
member of the Board in January 2005, the veteran testified 
that he believed that service connection should be 
established for his right elbow because of overuse of the 
right arm during service.  He also testified that he injured 
his right thumb in service and believed that service 
connection should also be established for arthritis of the 
right hand and thumb.  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.306(b) (2004).  
In determining whether there is clear and unmistakable 
evidence to rebut the presumption of soundness, all evidence 
of record must be considered, including post service medical 
opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and 
Adams v. West, 13 Vet. App. 453 (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2004).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

Right Elbow Disability

Upon review of the evidentiary record, the Board finds no 
basis to grant service connection for a right elbow 
disability.  

Service examinations at the time of entrance into military 
service showed a history of a compound fracture of the right 
elbow at age 13.  Although the veteran was noted to have mild 
limitation of extension in the right elbow, there were no 
other complaints or clinical findings noted on an orthopedic 
examination at that time, and he was found fit for duty.  
Except for a minor laceration behind the elbow, which was 
sutured and resolved without residual disability, there were 
no complaints, treatment, or abnormal findings pertaining to 
the right elbow during service.  His retirement examination 
in October 1999 noted the history of right elbow fracture 
without any current disability.  The Board notes that while 
the veteran provided an extensive description of all of his 
medical problems at the time of his retirement examination, 
he made no mention of any symptoms or problems concerning his 
right elbow.  

When examined by VA in March 2000, the veteran had 
essentially the same mild limitation of motion in the right 
elbow as when he entered military service more than 20 years 
earlier.  Moreover, there was no evidence of arthritis or any 
current disability, or any additional functional impairment 
in the elbow.  

There is no evidence showing that the pre-existing right 
elbow disorder underwent an increase in disability during 
service.  As noted earlier, temporary or intermittent flare-
ups of symptoms during service are not sufficient to be 
considered aggravation absent worsening of the underlying 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1416 (1994); 
Hunt, 1 Vet. App. at 297.  In this case, the service medical 
records show no evidence of increased disability or any 
flare-ups of symptoms in service.  In fact, the veteran was 
never seen for or complained of, any right elbow problems 
during service.  Furthermore, there is no medical evidence of 
record which even remotely suggests that his right elbow 
disability was aggravated in service or that he has any 
additional disability in the right elbow beyond what was 
noted when he entered military service.  

There is no persuasive medical evidence or medical opinion 
that the pre-existing right elbow disability was aggravated 
during military service.  While the veteran may well believe 
that his pre-existing elbow disability was permanently 
aggravated in service, he has not provide any competent 
medical evidence to support his claim.  The veteran, as a 
layperson, is not competent to make this judgment.  When an 
opinion requires special experience or special knowledge, 
then the opinions of witnesses skilled in that particular 
science to which the question relates are required.  
Questions of medical causation require such expertise.  
Laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Accordingly, the Board finds no basis to grant service 
connection for a right elbow disability.  

Right Hand & Thumb Disability

The evidentiary record shows that the veteran sustained a 
soft tissue injury to the right thumb in service and that he 
has had chronic pain in the thumb ever since.  A VA 
examination within one year of discharge from service showed 
diagnostic evidence of degenerative changes in the right 
thumb.  Subsequent to the VA examination, the veteran 
underwent surgical repair (arthrodesis) for radial collateral 
ligament instability in August 2002, which also confirmed the 
presence of arthritis in the right thumb.  Furthermore, a 
private physician has attributed the arthritis to the injury 
in service.  Accordingly, the Board finds that service 
connection for arthritis of the right thumb is warranted.  

As to the claim of arthritis of the right hand, the Board 
finds no basis to grant service connection.  The service 
medical records showed no evidence of a chronic disability 
involving the right hand or the remaining four digits.  
Although the veteran was treated for lacerations to the 3rd 
digit and for pain in the 4th digit during service, there was 
no evidence of any fracture or other problems related to the 
right hand and fingers.  The lacerations were sutured and 
resolved without any residual functional impairment.  
Moreover, post-service medical records, including the March 
2000 VA examination, showed no evidence of any current 
disability or functional impairment of the right hand.  Post-
service x-ray studies show no evidence of arthritis in the 
right hand or the remaining four digits.  

The Board is cognizant that there were references to 
arthritis in the right hand during service.  However, the 
notations were not shown to be made by a physician and, 
moreover, were subsequently ruled out on x-ray examinations, 
including on VA examination in March 2000.  

As there is no competent evidence of arthritis of the right 
hand or the remaining four digits in service or at present, 
the Board finds no basis to grant service connection.  
Accordingly, service connection for arthritis of the right 
hand is denied.  


ORDER

Service connection for a right elbow disability is denied.  

Service connection for arthritis of the metacarpophalangeal 
joint of the right thumb is granted.  

Service connection for arthritis of the right hand is denied.  


REMAND

Concerning the issues of increased ratings for the bilateral 
foot disability and hepatitis C, the Board finds that the 
evidence from the March 2000 VA examination conducted did not 
provide sufficient clinical findings to determine the 
severity of the service-connected disabilities.  

Concerning the bilateral foot disability, the examiner did 
not provide any information to assess the degree of 
functional impairment under 38 C.F.R. §§ 4.40, 4.45, and the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that 
case, the Court held that any identified functional loss 
should be, if feasible, expressed in terms of additional 
range of motion loss.  Furthermore, the claims file was not 
made available to the examiner for review.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole-recorded history.  See also EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); and Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  

Regarding Hepatitis C, private medical records show that the 
veteran was started on Interferon therapy in September 2004, 
but reportedly stopped treatment in December due to severe 
side effects from the treatment.  A letter received at the 
video conference hearing from a clinical research coordinator 
indicated that the side affects would subside over several 
months and that the veteran would have days where he would 
not be able to work.  However, another letter received at the 
hearing but dated later than the coordinator's letter 
indicated that the veteran was still receiving Interferon 
treatment and that the side affects rendered him bedridden.  

Given the absence of relevant clinical information concerning 
functional loss and the current residuals of hepatitis and 
treatment, the Board finds that the evidence of record is 
inadequate and that further development is necessary.  
Comprehensive findings conforming to the regulations are 
needed to evaluate the claims.  "The Board's consideration 
of factors which are wholly outside the rating criteria 
provided by the regulation is error as a matter of law."  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).  The duty to 
assist includes providing a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of a disability.  Peters v. 
Brown, 6 Vet. App. 540, 542 (1994).  

Additionally, the Board notes that the criteria for 
evaluating digestive disabilities, to include hepatitis, were 
revised effective July 2, 2001.  While the veteran was 
appraised of the revised rating criteria, he has not been 
provided with the old criteria.  Therefore, on remand, the RO 
must determine whether the old or the revised criteria is 
more favorable to the veteran and apply that which is more 
favorable, keeping in mind that the effective date based on 
application of the revised criteria may be no earlier than 
the effective date of the regulation change.  See VAOPGCPREC 
3-2000.  

As the appeal must be remanded on other grounds, the RO 
should consider the private medical evidence received at the 
video conference hearing in January 2005, to which the 
veteran waived initial RO consideration.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA) where the veteran has 
received treatment for hepatitis and his 
foot disability since 2003.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.  
If records cannot be obtained, this 
should be noted in the claims folder, and 
the veteran should be notified and so 
advised.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his hepatitis C.  The 
physician must be provided a copy of the 
old and the revised rating criteria for 
hepatitis, so that findings (or the lack 
thereof) comporting with such criteria 
can be made.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
physician for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should provide answers to 
each question indicated below.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

I. Does the veteran suffer from 
fatigue, malaise, and anorexia, or 
incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain)?  If so, are the symptoms 
intermittent, daily, or near 
continuous?  

II. What is the total duration of 
symptoms during any twelve month 
period since January 2000?  

III. Does the veteran have weight 
loss or other indications of 
malnutrition attributable to 
hepatitis?  If so, is the weight 
loss substantial or minor?  

IV. Does the veteran require dietary 
restrictions or continuous 
medication?  

V.  Does the veteran have liver 
damage attributable to hepatitis?  
If so, is the extent of damage 
minimal, moderate, or marked?  

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
bilateral anterior metatarsalgia.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the physician for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The physician 
should provide the answers/findings to 
each question or instruction indicated 
below.  In the event that additional 
consultation from other specialists is 
deemed necessary, that should be 
accomplished.  

The orthopedic examination should respond 
to the following questions:  

I.  Note any limitation of motion in 
the feet, and indicate what is 
considered normal range of motion.  

II.  Indicate whether the feet 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

III.  Lastly, the physician should 
express an opinion on whether pain 
in the feet could significantly 
limit functional ability during 
flare-ups or when the feet are used 
repeatedly over a period of time.  
These determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
physician is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examination should 
identify any neurological complaints or 
findings attributable to the feet.  The 
physician should provide a written 
discussion of the degree of residual 
weakness or sensory disturbances due to 
the foot disability, and how it impacts 
on motor function and his ability to be 
gainfully employed.  If the physician is 
only able to theorize or speculate as to 
this matter, he or she should so state.  
A complete rationale must be provided for 
all conclusions and opinions expressed.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the two 
disabilities at issue on appeal have been 
provided by the examiners and whether 
they have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
including the old and revised rating 
criteria for the digestive system, and 
any additional information obtained as a 
result of this remand.  See also 
VAOPGCPREC 23-97 and Esteban v. Brown, 6 
Vet. App. 259 (1994).  The RO's 
consideration should include the 
applicable diagnostic criteria for 
hepatitis in effect at the time of the 
veteran's claim and the revised 
regulations effective July 2, 2001.  It 
should be noted that application of the 
new regulations is not appropriate prior 
to the effective date of the regulation 
change.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
SSOC and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


